—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 24, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her employment as a die cutter, contending that she no longer could afford to reside in the area where her employment was located, and moved into a trailer home located approximately 200 miles away from the employer’s place of business. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she left her employment for personal and noncompelling reasons. Based upon the *786record before us, we affirm. No evidence was presented to show that claimant had made an effort to find more affordable housing within commuting distance of her employment (see, Matter of Dampman [Sweeney], 246 AD2d 940, 941). We therefore conclude that substantial evidence supports the Board’s decision that claimant left her employment under disqualifying circumstances. Claimant’s remaining contentions, to the extent they are properly before us, have been examined and found to be lacking in merit.
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.